Title: From Benjamin Franklin to John Franklin, 2 January 1753
From: Franklin, Benjamin
To: Franklin, John


Dear Brother
Philada. Jan. 2. 1753
Yours of the 12th past gave me a great deal of Pleasure, as it informed me that you are better and have reason to think the Stone either lessen’d or made smoother. I pray God to continue it to a perfect Cure.
When you have a little Leisure please to inform me how our Fathers Estate turns out as I hear every thing is now sold. Who bought the House, and what did it sell for? I feel some affection for that old fashioned Clock. It had I remember a sweet Bell; as it has been so long in the Family, I hope some of you have bought [it].
You have never mention’d any thing to me of my Electrical Papers nor of that on the Peopling of Countries, nor that on Meteorology, which have passed thro’ your Hands; So I conjecture you have either not had time to read them, or do not like them.
We are all well, and join in wishing you and Sister and the Girls a happy New Year. I am Your affectionate Brother
B Franklin
